FILED
                            NOT FOR PUBLICATION                             APR 02 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DINORAH MILLAN-PORTELA, AKA                      No. 11-73352
Dinorah A. Millan-Portela,
                                                 Agency No. A095-788-282
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted March 4, 2013 **
                                Seattle, Washington

Before: FERNANDEZ, W. FLETCHER, and RAWLINSON, Circuit Judges.

       Dinorah Millan-Portela (Millan-Portela), petitions for review of the Board of

Immigration Appeals’ (BIA) dismissal of her appeal of an Immigration Judge’s (IJ)

decision finding her statutorily ineligible for cancellation of removal because she


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
was convicted of two crimes involving moral turpitude (CIMT). We deny the

petition.




       1.     Millan-Portela failed to establish that any ineffective assistance of

counsel was prejudicial because her two theft convictions rendered her statutorily

ineligible for relief. See Iturribarria v. INS, 321 F.3d 889, 903 (9th Cir. 2003).

Although Millan-Portela’s attorney was required to inform her of the immigration

consequences of her guilty plea pursuant to the Supreme Court’s ruling in Padilla

v. Kentucky, 559 U.S. 356 (2010), that case does not apply retroactively to Millan-

Portela’s claims. See Chaidez v. United States, No. 11-820, __ S. Ct. __, 2013 WL

610201, at *1 (Feb. 20, 2013).




       2.     The IJ’s failure to correct any errors made by counsel during the

removal proceedings did not render those proceedings “fundamentally unfair,” as

the IJ’s only responsibility is to advise the Petitioner of available relief. See United

States v. Lopez-Velasquez, 629 F.3d 894, 900-01 (9th Cir. 2010) (explaining that

an IJ is not responsible for advising a petitioner of relief that is not reasonably

available).




                                            2
PETITION FOR REVIEW DENIED.




                       3